EMILIO M. GARZA, Circuit Judge,
dissenting:
In this case, Randall Coggin asserts that his right to procedural due process was violated when he was terminated without a prior hearing. Specifically, Coggin claims that he complied with Texas’s reasonable procedural requirements for invoking his right to a due process hearing, but was denied one because of a mistake of law made by the Commissioner of the Texas Education Agency (TEA). Assuming ar-guendo that Coggin was indeed deprived of his right to procedural due process, that alone is not sufficient to support his claim against the LISD under § 1983.1 In order to prevail against the LISD, Coggin must also establish that the LISD caused the deprivation of his procedural due process right. Because I believe Coggin has failed to establish this causal connection, I respectfully dissent.
Section 1983 creates a cause of action against any person who, under color of law, “subjects, or causes to be subjected,” a person “to the deprivation of [a constitutional right].” Specifically, the text of § 1983 reads:
Every person who, under the color of any statute, ordinance, regulation, custom, or usage of any State or Territory, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.
42 U.S.C. § 1983. In order to prevail on a § 1983 claim, this court has repeatedly held that it is not sufficient for a plaintiff to merely establish a violation of one of his constitutional rights. A plaintiff must also show a causal connection between the deprivation of that right and the actions of the defendant against whom relief is sought. See, e.g., Neubauer v. City of McAllen, 766 F.2d 1567, 1571 n. 11 (5th Cir.1985) (reversing judgment against *339some of the defendants in § 1983 action because plaintiff failed to show that they personally caused the deprivation of a constitutional right); Irby v. Sullivan, 737 F.2d 1418, 1425 (5th Cir.1964) (“To be liable under section 1983, a [defendant] must be either personally involved in the acts causing the deprivation of a person’s constitutional rights, or there must be a causal connection between an act of the [defendant] and the constitutional violations sought to be addressed.”). This causation requirement applies with equal force in cases where a § 1983 action is premised on a violation of procedural due process. Reimer v. Smith, 663 F.2d 1316, 1322 n. 4 (5th Cir.1981) (“It is axiomatic that a plaintiff cannot succeed in a § 1983 action if he fails to demonstrate a causal connection between the state official’s alleged wrongful action and his deprivation of life, liberty, or property.”).
The majority concedes that Coggin must establish causation to prevail, but contends that he has met that burden because the LISD made the final decision to terminate him knowing he had not received a hearing. See Maj. Op. at 332. Thus, the majority concludes, the LISD deprived Cog-gin of his property without due process of law. The problem with the majority’s analysis, however, is that it focuses on the wrong causation issue. The majority bases its causation analysis on who deprived Coggin of his ‘protected property interest, when the real issue is who deprived Cog-gin of his procedural due process right. See Maj. Op. at 335 (stating that the termination of Coggin’s employment contract by the LISD, and not the Commissioner’s refusal to appoint a hearing examiner, is what deprived Coggin of “his constitutionally protected property right”).
To better understand why the majority’s reasoning fails, we must first understand what constitutes a violation of procedural due process. The key to a procedural due process claim is whether the plaintiff was afforded the quantity of process to which he was constitutionally entitled prior to the deprivation of a protected interest. In Zinermon v. Burch, the Supreme Court described the right to procedural due process as follows:
The Due Process Clause also encompasses a third type of protection, a guarantee of fair procedure.... In procedural due process claims, the deprivation by state action of a constitutionally protected interest in “life, liberty, or property” is not in itself unconstitutional; what is unconstitutional is the deprivation of such an interest without due process of law. ... The constitutional violation actionable under § 1983 is not complete when the deprivation occurs; it is not complete unless and until the State fails to provide due process. Therefore, to determine whether a constitutional violation has occurred, it is necessary to ask what process the State provided, and whether it was constitutionally adequate.
494 U.S. 113, 125-126, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990) (internal citations and footnote omitted); see also Brewer v. Chauvin, 938 F.2d 860, 864 (8th Cir.1991) (“The complained-of constitutional violation is the denial of procedural due process, not the plaintiffs discharge from public employment.”). Stated simply, a plaintiffs due process rights are not violated because his property is taken from him; his rights are violated because he was denied a certain amount of process before his property was taken. See, e.g., Carey v. Piphus, 435 U.S. 247, 259, 98 S.Ct. 1042, 55 L.Ed.2d 252 (1978) (“Procedural due process rules are meant to protect persons not from the deprivation, but from the mistaken and unjustified deprivation of life, liberty, or property.”). Because the *340essence of a procedural due process claim is whether or not the plaintiff was afforded constitutionally adequate process, the majority’s emphasis on who made the final decision to terminate Coggin is misplaced.
To determine whether the LISD caused the deprivation of Coggin’s procedural due process right in this case, we must ask whether the LISD caused Coggin not to have a due process hearing. Based on the record in this case, I believe the answer to this question is no. Under § 21.253 and § 21.254 of the Texas Education Code, the sole authority to appoint a state certified hearing examiner was vested in the Commissioner of the TEA. In this case, the Commissioner denied Coggin a hearing because, based on his interpretation of § 21.258’s filing requirement, Coggin’s request for a hearing was untimely. Assuming the Commissioner misinterpreted the filing deadline, it was this mistake that caused Coggin to be denied a hearing and thus deprived him of his right to procedural due process. In contrast, the LISD did nothing to prevent Coggin from obtaining a pre-termination hearing. The LISD properly provided Coggin with notice of its intent to terminate his employment and of the measures he needed to take in order to preserve his right to a hearing. See Tex.Educ.Code ANN. § 21.251(a)(1) (Vernon 1996). Once the Commissioner refused to appoint a hearing examiner, the LISD had no authority to order the Commissioner to change his mind or to appoint a certified hearing examiner on its own. See Tex. Educ.Code Ann. § 21.257. Because the ae-tions of the LISD did not in any way cause the denial of Coggin’s right to a hearing, the LISD cannot properly be said to have caused the deprivation of Coggin’s right to procedural due process.
The majority attempts to overcome this causation argument by asserting that the LISD had other options available to afford Coggin due process even after the Commissioner refused to appoint a hearing examiner. See Maj. Op. at 336. For example, the majority suggests that the LISD could have held its own due process hearing. Alternatively, the majority contends that the LISD could have sent a second notice of termination in an effort to extend the period of time in which Coggin could file a timely request for a hearing. In essence, the majority argues that, because the LISD did not take steps to correct the mistake of the Commissioner, its inaction “caused” the violation of Coggin’s right to procedural due process.
The majority’s argument fails because it misstates the LISD’s obligation to Coggin in this situation. Under the unique setting of this case, Texas law deliberately separates the decision to terminate a public school teacher from the duty to afford a due process hearing, presumably as a means of protecting teachers from biased school board reviews.2 Contrary to the majority’s suggestion, the LISD had no authority to appoint a hearing examiner under this statutory scheme, nor did it have the authority to supplement Coggin’s statutorily-governed hearing with its own *341factfinding hearing.3 Under Texas law, the LISD’s role in providing Coggin procedural due process was complete when it provided him with constitutionally adequate notice of the charges against him and informed him of the procedures he needed to follow to request a pre-termi-nation hearing from the Commissioner of the TEA. Once the LISD fulfilled this obligation, under Texas’s statutory scheme, the duty to ensure that Coggin was afforded the hearing to which he was constitutionally entitled shifted to the Commissioner.4
Finally, the majority argues that if state procedures prevented the LISD from remedying the mistake of law made by the Commissioner, then those procedures should “yield to federal law under the Supremacy Clause.” Maj. Op. at 336. This argument, however, assumes that the LISD retained an obligation to ensure that Coggin receive all the process he was due prior to terminating his employment. As noted above, Texas law vests that obligation in the Commissioner of the TEA— not the school district. The only way that Coggin could succeed against the LISD in this case then, is if we invalidate Subchap-ter F’s hearing provisions. But Coggin does not challenge the constitutionality of Texas’s statutory scheme, either on its face or as applied in his case. On the contrary, he concedes that the procedures set forth in Subchapter F of the Texas Education Code are precisely the kind of “reasonable procedural requirements” for invoking due process rights previously sanctioned by the Supreme Court. See Logan v. Zimmerman Brush Co., 455 U.S. 422, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982) (stating that “[t]he State may erect reasonable procedural requirements for triggering [due process rights],” and that the State “certainly accords due process when it terminates a claim for failure to comply” with those requirements). Because Coggin argues only that the LISD violated his procedural due process right by terminating him after the Commissioner wrongfully denied him a hearing, his claim must fail for lack of causation.5
*342In sum, because Coggin has failed to establish a causal connection between the deprivation of his right to procedural due process and the actions of the LISD, I believe his § 1983 claim must fail. Thus, I would vacate the decision of the district court and render for the LISD.

. Because Coggin cannot establish causation sufficient to proceed against the LISD on his § 1983 claim, we need not and should not reach the question of how to interpret the term "file’' in § 21.253 of the Texas Education Code, which is purely a matter of state law.


. The apparent purpose of this scheme is to ensure teachers a fair and independent review of the allegations against them when faced with termination prior to the expiration of their contracts. Under Texas law, Coggin could be terminated only for "good cause as detemiined by the board." See Tex. Educ.Code Ann. § 21.211(a)(1) (emphasis added). By providing for an independent pre-termination hearing, however, Texas law limits the circumstances in which a school board may find "good cause” for termination. Although the school board may reject the conclusions of law and proposed action recommended by the appointed hearing examiner in an employee’s case, the school board may not reject the hearing examiner's findings of fact if they are supported by the substantial evidence in the record. See Tex. Educ.Code Ann. § 21.259.


. The majority suggests that "nothing in the state statute or caselaw” prohibited the LISD from holding its own hearing. Maj. Op. at 336. Yet, the Texas Supreme Court recently held that a school district may not avoid the rules set forth in the Texas Education Code for terminating an employee. Montgomery Indep. Sch. Dist. v. Davis, 34 S.W.3d 559, 568 (Tex.2000) (concluding that "the Board did not have authority within the statutory scheme of subchapter F” to make additional findings beyond those made by the appointed hearing examiner); see also Tex. Educ.Code Ann. § 21.251 ("[Subchapter F] applies if a teacher requests a hearing after receiving notice of the proposed decision to: ... (2) terminate the teacher’s probationary or term contract before the end of the contract period....”). The majority dismisses Davis as "inapposite in the present case” because it presented no due process question. Maj. Op. at 337. Davis, however, is very relevant because it illustrates the mandatory nature of Texas’s statutory scheme for providing process. If the LISD had held its own hearing, and made factual findings supporting its decision to terminate, Coggin would undoubtably rely on Davis to challenge those findings.


. To be sure, the majority is correct that the party who causes the deprivation of property is usually the party responsible for affording due process. Indeed, had this case arisen before the Texas legislature amended the Texas Education Code in 1995, there would be no question that the LISD could be held liable under § 1983 for terminating Coggin without a hearing. In 1995, however, the Texas legislature dramatically altered the state’s provisions for terminating teachers under contract, and thereby changed this result.


. One reason why the majority may be so determined to find causation in this case is because Coggin is barred by the Eleventh Amendment from suing the Commissioner and the TEA for damages caused by their violation of his procedural due process right. *342On this point, it is worth noting that Coggin was not entirely without remedy in this case. Specifically, he could have filed suit against the Commissioner and the TEA in state court for declaratory or injunctive relief at the time the Commissioner refused to appoint a hearing examiner. See, e.g., Tex.Civ. Prac. & Rem. Code Ann. § 37.004(a) ("A person ... whose rights, status, or other legal relations are affected by a statute ... may have determined any questions of construction or validity arising under the ... statute ... and obtain a declaration of rights, status, or other legal relations thereunder.”); Tex. Educ.Code Ann. § 7.057(d) ("A person aggrieved by an action of the [TEA] or decision of the commissioner may appeal to a district court in Travis County.”).